DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the after final amendment filed August 30, 2021, for the 16/888,913 application, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-11 are pending and have been fully considered.

Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Note that Sekiguchi et al appears to have a controller for the thermal cracker that maintains the temperature between 780 and 880o C.  Further note that Adams (US 3,360,587), which is included in the Information Disclosure Statement filed May 24, 2021, appears to be a particularly relevant reference.  Adams teaches delivering a predominantly propane feed that may further comprise C4+ hydrocarbons [see Table 1] to a thermal cracking unit 23 followed by catalytic cracking 26, wherein the thermal cracking takes place at a temperature ranging from 1200 to 1500o F (649 to 816o C), particularly 1385o F (752o C) [example].  However, the conversion of the C4+ hydrocarbons is 40 mol % [see Table I].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
September 8, 2021